Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 6 May 1818
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					
					Washington 6th May 1818
				
				Is it because I have not answered your last Letter my dear Charles that you have not written to me? or is it because you are not so attentive as you used to be and devote too much time to novel reading? I hope not the latter as I am inclined to think that much of this sort of reading has a tendency to weaken the judgement, and to create an artificial taste, and what is worse an artificial and mawkish sensibility which I should be very sorry to see my Son’s acquire—Much good may be gleaned, from a well written novel, but even the best are apt to represent common historical facts in a light much too dazzling, a point of view and by casting a high shade of romantic enthusiasm, over acts the most common and simple, so misrepresent them, as to render them of little or no interest in works, which being a correct relation of facts as they existed, and which represent mankind as they really are, with all their virtues and all their blemishes, must be the only sources (excepting attention to the daily occurrences of our own times) from which we can found correct opinions of the world we live in—I have no sort of objection to your occasionally perusing these amusing books as they contribute to your pleasure as a relaxation from severer studies and I only wish to recommend History as being equally amusing and infinitely more instructive—All Miss Edgeworth’s works are beautiful and the morals perfectly pure—Miss Porters I do not like so well—there is a want of nature about them which makes you feel too sensibly that she is a dealer in fictions and paints in Colours more calculated to strike the eye than to please—in short she is a too much of a Quixotte for real life for while you admire you feel you can’t believe—Your father is a little less busy than he was and I hope will soon have time to write you until when you must be satisfied with the correspondence of your affectionate Mother
				
					L. C. Adams
				
				
					Present  me kindly to the Doctors family I shall write John in a day or two—
				
			